

114 SRES 132 IS: Designating the week of April 5 through April 11, 2015, as “National Association of Junior Auxiliaries Week”.
U.S. Senate
2015-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 132IN THE SENATE OF THE UNITED STATESMarch 27 (legislative day, March 26), 2015Mr. Wicker (for himself and Mr. Cochran) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating the week of April 5 through April 11, 2015, as National Association of Junior Auxiliaries Week.
	
 Whereas the National Association of Junior Auxiliaries and the members of the National Association of Junior Auxiliaries provide valuable service and leadership opportunities for women who wish to take an active role in their communities;
 Whereas the mission of the National Association of Junior Auxiliaries is to encourage member chapters to render charitable services that—
 (1)are beneficial to the general public; and
 (2)place a particular emphasis on providing for the needs of children; and
 Whereas since the founding of the National Association of Junior Auxiliaries in 1941, the organization has provided strength and inspiration to women who want to effect positive change in their communities: Now, therefore, be it
	
 That the Senate— (1)designates the week of April 5 through April 11, 2015, as National Association of Junior Auxiliaries Week;
 (2)recognizes the great contributions made by members of the National Association of Junior Auxiliaries to their communities and to the people of the United States; and
 (3)especially commends the work of the members of the National Association of Junior Auxiliaries to better the lives of children in the United States.